18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 1 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 2 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 3 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 4 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 5 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 6 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 7 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 8 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                     Pg 9 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 10 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 11 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 12 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 13 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 14 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 15 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 16 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 17 of 18
18-11973-cgm   Doc 25   Filed 12/05/18 Entered 12/05/18 16:09:50   Main Document
                                    Pg 18 of 18
